Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Applicant’s amendment filed on 20 December 2021 has been entered. Claims 1-4 and 6-14 have been amended.  Claim 5 has been cancelled.  Claim 15 has been added.  Claims 1-4 and 6-15 are still pending in this application, with only claim 1 being independent.

Response to Arguments
Applicant’s arguments, see page 5, section III, filed 20 December 2021, with respect to the previous rejection under 35 USC paragraph 112(b) have been fully considered and are persuasive.  The rejections of 20 December 2021 has been withdrawn as the amendments have overcome the informalities. 
Regarding the previous rejections under 35 USC paragraph 102, Applicant's arguments filed 20 December 2021 have been fully considered but they are not persuasive. Applicant alleges, in view of the amendments, the rejections over Cho are now moot.  The Examiner respectfully disagrees as Cho still teaches and/or discloses the claimed limitations as indicated below.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6-9, and 11-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cho et al. (US 2019/0075634; hereinafter ‘Cho’).
Regarding claim 1, Cho discloses a smart recessed light fixture for mounting into a hollow opening of a ceiling or a wall, the fixture comprising: 
a) a light source housing (at least 102, 104, as seen in at least fig. 2) including a canister (102, at least figures 1-10) and light socket (not shown, but one having ordinary skill in the art would recognize the necessity of a socket to support bulb 104), the light source housing (at least 102, 104) configured and arranged to receive a light bulb (104, at least figs. 1-10), and 
b) a device mounting track (112 and other reference numbers correlating to the PCB, at least figs. 1-10); and 
c) a device mounting track cover (110, at least figs. 1-10); and 
d) a trim (at least 204, see at least fig. 2); and 
e) a smart hub (106, at least fig. 2) configured and arranged to communicate with and/or power one or more of a plurality of interconnecting devices coupled to the device mounting track.



Regarding claim 3, Cho discloses the device mounting track (112) is recessed into the ceiling or the wall to give either the ceiling or the wall the appearance of a continuous surface (as disclosed in at least the title, abstract, and at least paragraph [0043]).

Regarding claim 4, Cho discloses one or more of a plurality of interconnecting devices (as suggested in at least paragraph [0003 and 0034]), wherein the device mounting track (112) is configured to couple to and house a plurality of interconnecting devices (as suggested in at least paragraph [0003 and 0034]).

Regarding claim 6, Cho discloses the device mounting track (112) includes a voltage rail (at least 130, as seen in at least fig. 2) configured to facilitate installation of the one or more plurality of interconnecting devices without wiring and to deliver power to the interconnecting devices from the smart hub (as disclosed in at least paragraphs [0033-0042, 0045, and 0051-0054]).

Regarding claim 7, Cho discloses the device mounting track (112) further includes a data rail (at least 130, as seen in at least figs. 1 and 2, as disclosed in at least paragraph [0031) configured and arranged to facilitate communication between the one or more of the plurality of 

Regarding claim 8, Cho discloses one or more of the plurality of interconnecting devices are secured to the device mounting track via mechanical retainers (at least 118, as seen in at least fig. 1).

Regarding claim 9, Cho discloses the device mounting track (112) is configured to use magnetic surfaces to secure the one or more of the plurality of interconnecting devices to the device mounting track for easy installation (as disclosed in at least paragraph [0030]).

Regarding claim 11, Cho discloses the device mounting track (112) is configured to be an add-on to an already installed recessed light (as disclosed in at least paragraph [0029]).

Regarding claim 12, Cho discloses a device mounting track cover (110, at least figs. 1-10) configured and arranged to cover the device mounting track (112) when not being used by one of the plurality of interconnecting devices or to cover at least at least part of the device mounting track and/or one of the interconnecting devices (as disclosed in at least paragraphs [0032-0034 and 0043]). 

Regarding claim 13, Cho discloses the smart hub (106) is configured to provide data and power to the one or more of the plurality of interconnecting devices via the device mounting track for devices (as disclosed in at least paragraph [0039]).

Regarding claim 14, Cho discloses the smart hub (106) includes a signal and data processor to consolidate tasks (as disclosed in at least paragraph [0088]).

Regarding claim 15, Cho discloses the plurality of interconnecting devices is one or
more of the following: an audio system or a component thereof, a surveillance system or a component thereof, a video projection system or a component thereof, motion detection sensor, air quality senor, or a hazard detector (as disclosed in at least paragraph [0034]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Cho.
Regarding claim 10, Cho discloses the claimed invention as indicated above.
Cho does not specifically disclose whether the device mounting track (112) is flush mounted, recessed mounted, or protruding relative to the ceiling or wall.
It would have been obvious to one having ordinary skill in the art before the effective filing date to try Cho’s device mounting track (112) is recessed relative to the ceiling or wall. 
One would have been motivated to do so to allow the front of Cho’s trim sit flush with the wall or ceiling providing an aesthetic appearance.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following are cited as disclosing similar smart recessed light fixtures including trims/bezels which include at least one sensor:
Sadwick et al. (US 2014/0238401)
Naqvi (US 6,948,831)
Coombes et al. (US 10,113,911)
Kohen (WO 2018/165058)
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEAH S MACCHIAROLO whose telephone number is (571)272-2719. The examiner can normally be reached MTW 9:30 to 3:30pm and F 9:30 to 4:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 571.272.7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEAH SIMONE MACCHIAROLO/Primary Examiner, Art Unit 2875